DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 7-11 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Fisher et al. (U.S. Patent 5,215,581) hereafter Fisher.
As to claim 1, Fisher discloses a printed circuit board assembly (10, figure 1 or 50 figure 4) as shown in figures 1-7, comprising:
a printed circuit board (11 or 52) including a base part (71), a first extension part (67), and a second extension part (69),
the first and second extension parts (67, 69) are disposed on opposite sides of the base part (71), the first extension part (67) is separated from the base part by a first curved part (88, 90) and the second extension part (69) is separated from the base part by a second curved part (100, 102); and

As to claim 2, Fisher discloses the coupler (29) supports the first and second extension parts (67, 69), and the base part (71).
As to claim 3, Fisher discloses the coupler (29) includes a coupler body mounted between the first and second extension parts (67, 69) to support an inner side surface of each of the first and second extension parts, see figure 2.
As to claim 4, Fisher discloses in figure 2 the coupler (29) includes a left coupler arm (left part on the element 29) that extends from the coupler body and has at least a portion inserted into the first extension part, and a right coupler arm (right part of the element 29) that extends from the coupler body and has at least a portion inserted into the second extension part.
As to claim 7, Fisher discloses the coupler (29) protrudes above the first and second extension parts (67, 69) in a state in which the coupler supports the base part (71).
As to claims 8-9, Fisher further comprising a housing (82) accommodating the printed circuit board (50), and the housing (82) supports the coupler (29) and the coupler supports the base part (71).
As to claim 10, Fisher discloses the first and second extension parts (67, 69) are spaced apart from the housing.
As to claim 11, Fisher discloses the first and second curved parts (88, 90 and 100, 102) are spaced apart from the coupler and the housing.
Allowable Subject Matter
Claims 5-6 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929.  The examiner can normally be reached on MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/TUAN T DINH/Primary Examiner, Art Unit 2848